Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1,2,3,6,7,8,9,10,11,12,13,14,17 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,5,6,7,8,10,10,11,12,13,10 and 10 of U.S. Patent No. 11098465. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonte (US Patent Application 20150152975).


Regarding claim 10. 
Jonte discloses a faucet assembly, comprising: 

    PNG
    media_image1.png
    792
    773
    media_image1.png
    Greyscale

a faucet body; (as shown above)
a faucet valve assembly coupled to the faucet body and comprising a movable valve stem;(as shown above)
 a faucet handle coupled to the valve stem; and (as shown above)
a friction ring ( as shown above) including a body and a contact member disposed on the body, the contact member comprising an arcuate wall that is slidably engaged with the valve stem.
 As can be seen the friction ring has a circular tab extending upward from a flange that circles around and engages the stem.

 



Regarding claim 17. 
A faucet assembly, comprising: 
a faucet body; (as shown above)
a faucet valve assembly coupled to the faucet body and comprising a movable valve stem;  ( a shown above)  and 
a friction ring a(s shown above and will be in contact at all motions of the stem) coupled to at least one of the faucet valve assembly or the faucet body, the friction ring pressing against opposing sides of the valve stem throughout a full range of movement of the valve stem.



Regarding claim 18. The faucet assembly of claim 17, wherein the friction ring includes a body and a contact member extending axially.
 
The tab can be said to extend axially along the stem
Allowable Subject Matter
Claims 4-5,16 and 19-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753